    !>
                                                                                                                                                              l '\

         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1of1
                                                                                                                                                              IU
•
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                         v.                                               (For Offenses Committed On or After November 1, 1987)


c~L0l                         Gilberto Villanueva-Ruiz                                    Case Number: 2:19-mj-8521

                                                                                          Gerald T McFadden

                                                                                                                                --F f[E 0-----1
                                                                                          Defendant's Attorney
                                                                                                                  r   ·~-··~"




         REGISTRATION NO. 83474298
         THE DEFENDANT:
          IZI pleaded guilty to count(s) 1 of Complaint                                                                             FEB 2 6 2019
                                                      -~~~~~~~~~~~~~~---t~::-t=========~~-

          0 was found guilty to count(s)
               after a plea of not guilty.                                                  --···---·
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                                    Count Number(s)
         8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                          1

          0 The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~




          0 Count(s)                                                                       dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:
                                             ,,..-·
                                        C:VTIME SERVED                               0                                              days

          IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         0 Court recommends defendant be deported/removed with relative,                            charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, February 26, 2019
                                                                                  Date of Imposition of Sentence


         Received     ~----"~--~
                      DUSM




         Clerk's Office Copy                                                                                                               2:19-mj-8521
